Citation Nr: 1512428	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2002, for the grant of service connection for coronary artery disease.

2.  Entitlement to an effective date earlier than October 1, 2003, for the grant of service connection for cause of the Veteran's death and the award of Death and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Board notes that in the November 2014 Appellant's Brief, the issue of entitlement to an award of retroactive benefits in light of the RO's grant of an earlier effective date for service connection for type II diabetes mellitus and its  secondary conditions was raised.  This question has not been developed for appeal and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The first claim the Veteran made for benefits for coronary artery disease was received by VA on January 31, 2002.

2.  The Appellant's DIC claim was granted effective the first day of the month in which the Veteran died.

CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to January 31, 2002, for the grant of service connection for coronary artery disease is not warranted.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).

2.  Entitlement to an effective date prior to October 1, 2003, for the grant of DIC is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

I.  Earlier Effective date for Coronary Artery Disease

The Appellant seeks an earlier effective date for the award of service connection for coronary artery disease.  Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3). 

In the instant case, service connection for coronary artery disease was granted based on the Veteran's presumed exposure to herbicides in Vietnam.  An effective date of January 31, 2002, was assigned, as it was the date that his claim was first received.  This is the earliest effective date allowed by law.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. §§ 3.400, 3.816(c)(2) (if a Nehmer class member had a claim for benefits pending between May 3, 1989, and the effective date of the law establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received or the date the disability arose); Lalonde v. West, 12 Vet. App. 377, 382 (1999)(the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).

The provisions of 38 C.F.R. § 3.114(a)(3) do not apply in the instant matter because coronary artery disease (ischemic heart disease) was added to the list of presumptive disabilities effective August 31, 2010, after the claim was first received.  See 75 Fed. Reg. 53, 202 (August 31, 2010); see also 38 C.F.R. § 3.114(a)(3)(if a claim is reviewed at the request of the claimant more than 1 year after the effective date of a liberalizing law, benefits may be authorized for a period of 1 year prior to the date of receipt of such request).  Consequently, the Appellant's claim for an earlier effective date for service connection is denied.

II.  Earlier Effective date for DIC

When a claim for DIC is received within one year from the Veteran's date of death, the effective date of the award shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(2).  This is the earliest possible date that an award of DIC benefits can be made.  

The record shows that the Appellant was awarded DIC benefits effective October 1, 2003, the first date of the month in which the Veteran died.  See December 2004 Notification Letter.  As this is the earliest possible date that DIC benefits could be granted, her claim for an earlier effective date must be denied.


ORDER

An effective date earlier than January 31, 2002, for the grant of service connection for coronary artery disease is denied.

An effective date earlier than October 1, 2003, for the grant of service connection for cause of the Veteran's death and the award of DIC benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


